Citation Nr: 1045709	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-32 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1968 to November 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that continued a 50 percent rating for 
the Veteran's PTSD.  In December 2008 an informal conference was 
held before a decision review officer (DRO); a conference report 
is associated with the claims file.       


FINDING OF FACT

At no time during the appeal period is the Veteran's PTSD shown 
to have been manifested by symptoms productive of impairment 
greater than occupational and social impairment with reduced 
reliability and productivity; occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to PTSD symptoms is 
not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
A March 2006 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  It 
also informed the Veteran of rating and effective date criteria.  
He has received the general-type notice described in Vazquez-
Flores, and has had ample opportunity to respond/supplement the 
record.  It is not alleged that notice in this case was less than 
adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for examinations in April 2006 and January 2009.  The 
examinations are adequate to assess the disability as the 
examiners expressed familiarity with the history of the 
disability, and conducted thorough examinations of the Veteran, 
noting all findings necessary for a proper determination in the 
matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes outline the criteria for 
rating the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

PTSD is rated under Code 9411.  A 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A score of 41-50 is assigned where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) 47 (4th ed.1994).  A score of 51-60 is 
appropriate where there are "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  However, 
when evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation on the basis of social 
impairment.  38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  
Ratings are assigned according to the manifestation of particular 
symptoms. However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

February, May and September 2005 VA outpatient treatment records 
note that on mental status examination the Veteran was 
appropriately dressed and groomed and alert and oriented in all 
three spheres.  His speech was normal in volume, content, and 
rate.  His mood was euthymic with flat affect.  He had continuity 
of ideas with good concentration.  His associations were logical 
although he had occasional audio/visual hallucinations (noted to 
be not troublesome).  He denied delusions and homicidal and 
suicidal ideations.  He exhibited good judgment and his memory 
was intact.  The diagnoses were PTSD and depression not otherwise 
specified (NOS).  

An August 2005 VA outpatient treatment record notes that on 
mental status examination the Veteran was appropriately dressed 
and groomed and alert and oriented in all three spheres.  His 
speech was normal in volume, content, and rate.  His mood was 
dysphoric with flat affect.  He had continuity of ideas with good 
concentration.  His associations were logical although he had 
occasional audio/visual hallucinations (noted to be not 
troublesome).  He denied delusions and homicidal and suicidal 
ideations.  He exhibited good judgment and his memory was intact.  
The diagnoses were PTSD and depression NOS.  

January through December 2006 VA outpatient treatment records 
note that on mental status examination the Veteran was 
appropriately dressed and groomed and alert and oriented in all 
three spheres.  His speech was normal in volume, content, and 
rate.  His affect was flat with anxious mood.  He had continuity 
of ideas with good concentration.  His associations were logical 
although he had occasional audio/visual hallucinations (noted to 
be not troublesome).  He denied delusions and homicidal and 
suicidal ideations.  He exhibited good judgment and his memory 
was intact.  The diagnoses were PTSD and depression NOS. 

On April 2006 examination (on behalf of VA) the Veteran reported 
current symptoms that included: difficulty driving, difficulty 
going to crowded and big buildings, staying to himself, and 
difficulty sleeping one to two times per month.  He reported 
dreams of the Vietnam War, intermittent PTSD symptoms, difficulty 
getting along with other people, and depression due to financial 
problems.  He reported that he had "some good days and some bad 
days," that he spent his time working in his backyard, and that 
he liked to be alone.  He had not worked (as a truck driver) 
since 1999 when he was disabled in a car accident.  He had a 
history of cocaine abuse, but had been sober since 1989.  On 
mental status examination the Veteran was alert and oriented in 
time, place, person, and the purpose of the visit.  His 
appearance, hygiene, and behavior were appropriate.  His mood was 
depressed and affected his motivation.  His communication and 
speech were normal.  He reported no history of panic attacks or 
delusions, although he occasionally heard voices.  He had 
obsessional rituals of checking doors and locks, but the examiner 
noted that no rituals were evident during the interview.  The 
Veteran's thought processes were goal directed.  He did not have 
any impaired judgment or abstract thinking or memory problems.  
He had passive thoughts of suicide in the past but no homicidal 
ideation.  The diagnosis was PTSD and the examiner assigned a GAF 
score of 60.  The examiner noted that the Veteran had occasional 
interference with performing activities of daily living due to 
fatigue and depression (affecting motivation), that fatigue due 
to sleep problems led to social isolation, and that the Veteran. 
had difficulty establishing and maintaining effective work and 
social relationships,.  The examiner indicated that the Veteran 
did not pose any threat of persistent danger or injury to himself 
or others.  

February 2007 through May 2008 VA outpatient treatment records 
note that on mental status examination the Veteran was 
appropriately dressed and groomed and alert and oriented in all 
three spheres.  His speech was normal in volume, content, and 
rate.  His mood was euthymic with congruent affect.  He had 
continuity of ideas with good concentration.  His associations 
were logical although he had occasional audio/visual 
hallucinations (noted to be not troublesome).  He denied 
delusions and homicidal and suicidal ideations.  He exhibited 
good judgment and his memory was intact.  The diagnoses were PTSD 
and depression NOS.  

On January 2009 VA examination the Veteran reported that he had 
been married to his wife for 32 years and that she was "the only 
one I have. She takes care of me. . "  He reported "not so 
good" relationships with his two adult sons and two adult 
daughters although he saw them "off and on" and that he had 9 
grandchildren but did not see them very often as he did not like 
to be around people.  He had no friends.  He spent his time in 
the back yard and cutting grass (with help); he had no hobbies or 
leisure activities.  He reported that he went to the early-
morning church service because he did not like being around 
people.  He denied current drug use.  He described his mood most 
of the time as "grumpy," and his wife reported that his mood 
was "terrible."  He reported depressive symptoms including: 
depressed mood, irritability, decreased interest and pleasure, 
and poor appetite and energy level.  He reported a loss of 
concentration and memory and passive thoughts about death.  He 
had nightmares about Vietnam 2-3 times per week where he would 
wake cold, sweaty, and shivering.  After a nightmare he would 
walk around the house checking the locks and peeping out the 
windows.  He reported a diminished interest and participation in 
significant activities, feelings of detachment from others, and 
restricted range of affect, difficulty sleeping, irritability and 
anger outbursts, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  He reported that he would 
sometimes see birds fly into the trees that others could not see 
(especially when someone died).  There were no symptoms of panic, 
mania, or obsessive compulsive disorder noted.  On mental status 
examination the Veteran had appropriate eye contact; his thoughts 
were logical and goal directed with no evidence of hallucinations 
or delusions.  His speech was normal in rate and rhythm, his mood 
was dysphoric, and his affect was congruent.  He denied current 
suicidal or homicidal ideations, intents, or plans.  He correctly 
stated the month, year, and day of the week but could not recall 
the day.  He was oriented as to place.  He refused to complete 
serial three tasks and incorrectly spelled a five letter word 
forward (and refused to spell it backwards).  His fund of general 
information appeared limited due to psychiatric symptoms.  His 
judgment was considered fair.  The diagnoses were PTSD, Major 
Depressive Disorder, and history of substance abuse.  A GAF score 
of 48 was assigned.  The examiner noted that the Veteran's 
psychiatric symptoms impaired his interpersonal and occupational 
functioning, as he had very limited relationships with people due 
to detachment, avoidance, irritability, and anger.  The examiner 
opined that these symptoms (in addition to concentration and 
memory problems) would likely impair occupational functioning.    

An April 2009 VA outpatient treatment record notes that the 
Veteran reported that he felt depressed, restless, and irritable.  
He denied active suicidal ideation.  The diagnoses were PTSD and 
depression not otherwise specified (NOS).  A GAF of 50 was 
assigned.  

A February 2010 VA outpatient treatment record notes that the 
Veteran did not have suicidal or homicidal thoughts or plans.  He 
had occasional audio/visual hallucinations, but no delusions or 
paranoia.  He was appropriately dressed and groomed and was alert 
and oriented as to all spheres.  His speech was normal in volume, 
content, and rate.  His mood was irritable with congruent affect.  
He had good judgment, verbalized understanding of problems, and 
had an intact memory.  The assessment was PTSD and depression 
NOS.  

A June 2010 addendum to the January 2009 VA examination report 
notes that due to the Veteran's overlapping symptoms of 
depression and PTSD the examiner was unable to distinguish 
symptoms for one condition from those for the other, or to 
provide separate GAF scores.  The examiner noted that symptoms 
found on January 2009 VA examination were associated with poor 
work performance and interpersonal difficulty with one's 
coworkers.  

At the outset the Board notes that the Veteran has a coexisting 
diagnosis of non-service-connected depression and that the 
January 2009 VA examiner was unable to separate the Veteran's 
overlapping symptoms due to PTSD and depression.  Accordingly, 
the Board will, for the limited purpose of this decision, 
attribute all psychiatric signs and symptoms to the service-
connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(finding that when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the Veteran's favor, clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition).

Throughout the appeal period the Veteran's PTSD has been 
manifested by symptoms of social isolation, occasional 
audio/visual hallucinations (described as not troublesome), sleep 
disturbance, nightmares, anger outbursts, difficulty 
concentrating, hypervigilance, exaggerated startle response, 
depression, fatigue, restlessness, and irritability.  However, at 
no time during the appeal period are the  symptoms shown to have 
been of such severity that they met (or more nearly approximated) 
the criteria for the next higher (70 percent) schedular rating.   
Specifically, there is no evidence of suicidal ideation.  While 
on April 2006 examination the Veteran reported that he had 
passive thoughts of suicide in the past, August 2005 through 
February 2010 VA outpatient treatment records are silent for 
suicidal ideation.  On January 2009 VA examination the Veteran 
denied current suicidal ideations, intents, or plans.

There is no evidence of obsessional rituals which interfere with 
routine activities.  On April 2006 examination the Veteran 
reported that had obsessional rituals of checking doors and 
locks.  The examiner noted that no rituals were evident during 
the interview.  There was no notation by the examiner that this 
activity interfered with routine activities and the Veteran did 
not relate that the ritual caused disturbance of his routine 
activities.  VA outpatient treatment records are silent for 
evidence of obsessional rituals that cause interference with 
routine activities.  On January 2009 VA examination the Veteran 
reported that after a nightmare he would walk around the house 
checking the locks and peeping out the windows; he had nightmares 
2-3 times per week.  His practice of checking doors and locks was 
not described as a significant symptom or stressor in his daily 
life.  It was not noted that these behaviors rose to the level of 
interference with routine activities, and he has not alleged that 
they cause such interference.     

There is no evidence of intermittently illogical, obscure, or 
irrelevant speech.  On April 2006 examination the Veteran's 
communication and speech were normal. VA outpatient treatment 
records have consistently shown that his speech was normal in 
volume, content, and rate.  On January 2009 VA examination his 
speech was normal in rate and rhythm.

There is no evidence of near-continuous panic or depression 
affecting ability to function independently, appropriately and 
effectively.  On April 2006 examination the Veteran reported no 
history of panic attacks, and on January 2009 VA examination 
there were no symptoms of panic or mania.  VA outpatient 
treatment records are silent for near-continuous panic.  While 
the Veteran has reported some depression and depressed mood, 
there is no evidence that such was near-continuous or affected 
his ability to function independently, appropriately and 
effectively.  He was at times noted to be in a euthymic mood and 
could participate around the house doing yard work.  He went to 
the early-morning church service as an adaptation to his tendency 
of avoidance of people.  On April 2006 examination the examiner 
noted that the Veteran had occasional interference with 
performing activities of daily living due to fatigue and 
depression (affecting motivation).  While there is some evidence 
of depression causing impairment with daily activities, it does 
not rise to the level (and the record does not reflect) that the 
Veteran's ability to function independently, appropriately, and 
effectively was compromised.  

There is no evidence of impaired impulse control (such as 
unprovoked irritability, periods of violence).  While the 
Veteran's mood was often irritable, the examination reports and 
VA outpatient treatment records do not note that such 
irritability ever resulted in violence or that the Veteran had 
impaired impulse control.  

There is no evidence of spatial disorientation.  VA outpatient 
treatment records consistently note that the Veteran was oriented 
in all three spheres.  On April 2006 examination he was alert and 
oriented in time, place, person, and purpose of visit.  On 
January 2009 VA examination he correctly stated the month, year, 
and day of the week (but could not recall the date); the  
examiner did not note him to be disoriented as to time.  He was 
oriented as to place.  Although not specifically noted to be 
oriented as to person, his thoughts were logical and goal 
directed, with no evidence of hallucinations or delusions; he was 
not disoriented as to person.  

There is no evidence of neglect of personal appearance and 
hygiene.  VA outpatient treatment records and examination reports 
do not note any deficiencies in the Veteran's personal appearance 
or hygiene; he has consistently been described as well-groomed 
and dressed.  
Regarding difficulty in adapting to stressful circumstances 
(including work or a worklike setting), the Veteran reported (on 
April 2006 examination) that he had not worked since 1999 as he 
was disabled due to a car accident.  The January 2009 VA examiner 
did note that the Veteran's PTSD symptoms would likely impair 
occupational functioning.  VA outpatient treatment records are 
silent for difficulty adapting to stressful circumstances 
although they show irritability.  Accordingly, there is some 
evidence that the Veteran would have difficulty (but not 
inability) adapting to work or a work like setting.       

There is no evidence of inability to establish and maintain 
effective relationships.  The April 2006 examiner noted that the 
Veteran had difficulty establishing and maintaining effective 
work and social relationships.  While on January 2009 VA 
examination the Veteran reported that he had no friends and 
preferred social isolation, he noted that he had a supportive 
relationship with his wife.  He reported that he had two adult 
sons and two adult daughters and that although he had some 
difficulty with the relationships he saw them "off and on."  He 
also reported that he had 9 grandchildren (but did not see them 
very often as he did not like to be around people.)  

The Board notes that GAF scores assigned have ranged as low as 48 
(attributed to PTSD and non-service-connected depression) on 
January 2009 VA examination (signifying serious symptoms, such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, e.g.) or a serious impairment in social, 
occupational, or school functioning (e.g., no friends or unable 
to keep a job).  However, such GAF score is inconsistent with 
actual symptoms shown.  While the Veteran reported he had no 
friends, there was no suicidal ideation, the obsessional ritual 
shown was not severe, and there was no evidence of anti-social 
activity such as shoplifting.  It was also not shown that the 
Veteran was unable to keep a job due to PTSD symptoms (he had to 
stop truck-driving due to injuries sustained in an accident)..  
Accordingly, the low GAF score cannot be found dispositive; it 
must be considered in light of the actual symptoms of the 
Veteran's PTSD (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).  

The overall disability picture presented by the Veteran's PTSD 
does not reflect that it has been manifested (at any time during 
the appeal period) by symptoms of such gravity as to result in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Accordingly, the Board finds that the 
criteria for a 70 percent schedular rating are not met or 
approximated, and that a schedular rating in excess of 50 percent 
for PTSD is not warranted.  

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due PTSD that are not encompassed by the rating 
assigned.  Therefore, the schedular criteria are not inadequate.  
Accordingly, referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  Finally, as the Veteran reported that he quit working 
due a non-service-connected disability resulting from an 
automobile accident and has not alleged unemployability due to 
his service-connected PTSD, the matter of entitlement to a total 
rating based on individual unemployability is not raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


